           Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 1 of 14




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

    UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                                       Case No. 5:19-CR-40096-HLT

    JOSEPH MONTRAIL DOZIER,

               Defendant.


                                      MEMORANDUM AND ORDER

         Defendant Joseph Montrail Dozier moves to suppress evidence obtained from a search of

his home. Doc. 43. He contends that the state court search warrant is not supported by probable

cause and did not describe with particularity the items to be seized. He also moves for a hearing

under Jackson v. Denno, 378 U.S. 368 (1964), to determine the voluntariness of any of his

statements that the government intends to use at trial. Because the search warrant is supported by

probable cause and the good faith exception upholds the search of Dozier’s home, the Court denies

the motion to suppress. The Court also finds that Dozier’s statements to law enforcement were

freely and voluntarily made and denies that portion of the motion.

I.       BACKGROUND1

         In 2016, FBI Task Force Officer Patrick Salmon and FBI Special Agent Ian Knooihuizen

initiated a long-term narcotics distribution investigation into Dozier. On September 17, 2019,




1
     During the April 8, 2021 hearing, the Court heard testimony from FBI Task Force Officer Patrick Salmon and
     FBI Special Agent Ian Knooihuizen. Based on the witnesses’ demeanor and attentiveness during questioning—
     and given that, at times, they conceded facts not helpful to the government’s case—the Court credits their
     testimony in its entirety. But the Court relays only those portions of their testimony relevant to its resolution of
     the motion. The Court also admitted Government Exhibits 1-3, and the Court considers Dozier’s supplemental
     brief in resolving the motion. For ease of the record, the Court cites to the attachments to Dozier’s motion when
     citing a duplicate of an exhibit offered at the hearing.
         Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 2 of 14




officers were conducting surveillance at Dozier’s girlfriend’s residence and observed a silver

Infiniti arrive at her residence. Officers followed the Infiniti away from the location and observed

that the driver drove in a pattern to basically check to make sure that nobody was on his tail. The

driver then drove to Dozier’s home, parked the vehicle, exited the vehicle with a black duffel bag

that appeared to be weighted down, and entered Dozier’s home. He left a short time later without

the bag. The officers identified the driver as Antoine Dorsey.

       After observing this activity, officers decided to apply for a search warrant for Dozier’s

home. Officers remained at the scene and secured the home, and TFO Salmon returned to his office

to start working on the warrant papers. While TFO Salmon worked on the warrant, Dozier returned

to his home. Officers prevented Dozier from entering it. During the encounter, officers observed

marijuana in plain view, arrested him on the state charge of possession of marijuana, and seized

two cell phones from his person. Dozier was then taken to the Topeka Police Department Law

Enforcement Center.

       The papers TFO Salmon prepared included a search warrant application with an affidavit.

The affidavit is a combination of new information and information that had been used in previous

federal and state search warrant affidavits for the investigation. The affidavit details the

investigation and includes information from CS#1 and CD#1. The affidavit also states that there

was probable cause to believe the following crimes have been or are being committed: possession

of cocaine with intent to distribute, possession of drug paraphernalia for use and or sale, and

Kansas drug tax.

       TFO Salmon swore out the affidavit, and the on-call state district court judge reviewed the

materials and signed the warrant at 9:06 p.m. The warrant does not identify a specific crime and

includes the following items to be seized: Cocaine, Drug Paraphernalia, Cellular Telephones,




                                                 2
         Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 3 of 14




United States Currency, Firearms, and Indicia. The search warrant does not incorporate by

reference the affidavit.

       Agent Knooihuizen then received a copy of the warrant and affidavit. He was the search

team leader for the search of Dozier’s home and was responsible for the overall organization of

the search. His involvement with this investigation was “intimate,” and he was the affiant for most

of the federal warrants in this investigation. As the team leader, he gathers the search team,

explains what the warrant is for, explains what they can seize, and goes over the general protocol

for the search. In this case, the individuals assisting in the search were familiar with the

investigation and none of them questioned what the warrant authorized.

       After the search, the return states that the officers seized two Smith & Wesson firearms

and ammunition, a Charter Arms firearm and ammunition, a digital scale, marijuana, THC

paraphernalia, two cell phones, and a shotgun among other things. Officers also seized a ledger,

which is not on the return but is listed on the FD-597 that was given to Dozier.

       TFO Salmon was not present for the search. After the judge signed the warrant, TFO

Salmon and FBI Special Agent Trisha McCormick went to the Topeka Law Enforcement Center

to interview Dozier. They questioned him for approximately 23 minutes, and the interview was

video recorded. TFO Salmon advised Dozier of his Miranda rights, and they stopped questioning

Dozier after he said he would not speak further without an attorney.

       Based on the evidence collected, a grand jury indicted Dozier on October 23, 2019, for

possession of a sawed-off shotgun in violation of 26 U.S.C. § 5861(d) and possession of a firearm

in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A). Doc. 1. Dozier

then filed the instant motion.




                                                3
         Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 4 of 14




II.    ANALYSIS

       Dozier moves to suppress the evidence obtained from the search of his home because the

warrant was not supported by probable cause and did not describe with particularity the items to

be seized. The government substantively disagrees with both arguments and alternatively relies on

the good faith exception in United States v. Leon, 468 U.S. 897, 922 (1984), to uphold the search.

Dozier also requests a Denno hearing to determine the voluntariness of any of his statements that

the government intends to use at trial. The government contends Dozier’s statements were freely

and voluntarily made.

       A.      The Search Warrant is Supported by Probable Cause

       Dozier first argues that the search warrant is not supported by probable cause. The Fourth

Amendment protects the right of citizens to be free from unreasonable searches and seizures. U.S.

Const. amend. IV. To protect against unreasonable searches and seizures, the Fourth Amendment

mandates that a warrant must be supported by probable cause. United States v. Russian, 848 F.3d

1239, 1244 (10th Cir. 2017). And an affidavit in support of a warrant establishes probable cause

when it contains “facts sufficient to lead a prudent person to believe that a search would uncover

contraband or evidence of criminal activity.” United States v. Danhauer, 229 F.3d 1002, 1006

(10th Cir. 2000).

       The Court finds the affidavit establishes probable cause. TFO Salmon swore out the

affidavit. The affidavit outlines his experience and things known by him based on this experience.

Doc. 43-1 at 7-9. The affidavit includes information from CS#1 and CD#1. CS#1 engaged in three

controlled purchases with James Wheeler and each time CS#1 purchased approximately 5 ounces

of powdered cocaine. Id. at ¶ 2. The affidavit then notes that Dozier’s name and contact

information were in a text message of Wheeler’s cell phone. Id. at ¶ 4. The affidavit also details




                                                4
         Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 5 of 14




information from CD#1 including that CD#1 stated that Dozier is a multiple kilogram supplier of

powdered cocaine to Wheeler and Maurice Ross among others, makes frequent trips to Kansas

City to pick up cocaine, and lives in the Montara neighborhood. Id. at ¶¶ 5, 20. The affidavit

outlines Dozier’s associations with Wheeler, Ross, and Antonio Vance (individuals identified as

part of narcotics distribution investigations) and his close association with Dorsey (CD#1

identified Dorsey as a cocaine supplier). See, e.g., id. at ¶¶ 4 (Wheeler), 11-12 (Dorsey), 20 (Ross),

25-26 (Vance), and 17-19 (trip to Dallas with Dorsey). The affidavit details Dozier’s multiple trips

to Dorsey’s home, which included several trips a month and short visits. See, e.g., id. at ¶¶ 11-12,

16, 21-22, 24, and 27. The affidavit also discusses Dozier’s use of different vehicles and routes.

Id. at ¶¶ 8, 13-14, and 23-24. Lastly, the affidavit details the events of September 17, 2019. Id. at

¶¶ 28-34. Based on all this information, the Court finds that the affidavit includes facts sufficient

to lead a prudent person to believe that a search of Dozier’s home would uncover contraband or

evidence of criminal activity (e.g., cocaine distribution).

       Despite this information, Dozier contends the search warrant is not supported by probable

cause because TFO Salmon’s affidavit: (1) provides no verification of the veracity, reliability, or

basis of knowledge of CD#1; (2) corroborates only innocent, innocuous information from CD#1;

and (3) lacks information linking Dozier’s home to any criminal activity. The Court disagrees and

finds that none of these arguments undermine the finding of probable cause.

       First, Dozier argues that the affidavit provides no verification of the veracity, reliability,

or basis of knowledge of CD#1. The Court recognizes that demonstrations of veracity, reliability,

and basis of knowledge for a confidential informant used to support a warrant affidavit are highly

relevant. United States v. Quezada-Enriquez, 567 F.3d 1228, 1233 (10th Cir. 2009). But the

affidavit in this case establishes this information. The affidavit notes that “CD#1 had previously




                                                  5
         Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 6 of 14




been interviewed by Law Enforcement and provided information deemed to be truthful.” Doc. 43-

1 at ¶ 5. The affidavit then details the information that CD#1 provided, which included easily

discernible and verifiable facts about Dozier including his associations, travel habits, and where

he lived. Id.; see also United States v. Simpkins, 978 F.3d 1, 8 (1st Cir. 2020) (recognizing that

known cooperator could be held accountable if information was false). The subsequent

investigation corroborated extensively CD#1’s information. Doc. 43-1 at ¶¶ 4 (corroborating

association with Wheeler), 7 (corroborating address), and 8, 16, and 21 (corroborating travel

habits); see also Quezada-Enriquez, 567 F.3d at 1233 (explaining that there is no need to establish

the veracity of an informant when there is sufficient independent corroboration). And CD#1’s

information demonstrated familiarity with Dozier’s activities and suggests CD#1 had first-hand

knowledge about the information he provided. Id. Thus, the affidavit contains sufficient

information about CD#1’s veracity, reliability, and basis of knowledge. This argument does not

undermine probable cause.

       Second, Dozier argues that the affidavit only corroborates innocent, innocuous information

from CD#1. The Court again disagrees. CD#1 gave information on December 10, 2018 (Doc. 43-

1 at ¶ 5) and again five days later, on December 15, 2018 (id. at ¶ 12). CD#1 gave both interviews

before officers could corroborate meaningfully his information, making his information predictive

of what officers would learn. As explained above, the investigation corroborated extensively

CD#1’s information about Dozier’s associations, travel habits, and living situation. Dozier

complains that the investigation did not corroborate CD#1’s statement about Dozier transporting

or distributing drugs. And it is true that the affidavit does not contain any direct information on

this issue (e.g., controlled purchases). But this shortcoming does not undermine the totality of

CD#1’s information and the overall investigation. See Illinois v. Gates, 462 U.S. 213, 244-45




                                                6
          Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 7 of 14




(1983) (finding a substantial basis for probable cause based on an anonymous letter detailing a

suspect’s travel plans to transport cocaine, when the travel plans were corroborated). Perhaps each

piece of information in isolation is subject to innocent explanation but the totality of the

information supports a finding of probable cause that Dozier was involved with cocaine

distribution. This argument also does not undermine probable cause.

       Third, Dozier argues that the affidavit lacks information linking Dozier’s home to any

criminal activity. The Court disagrees again. The Tenth Circuit puts drug trafficking in a special

class of crimes and has not “required particular facts to support the inference that a drug trafficker

keeps his supply at his residence.” See United States v. Mora, 989 F.3d 794, 801 (10th Cir. 2021)

(citation omitted). Here, the affidavit details TFO Salmon’s experience and states his knowledge

that drug traffickers conceal controlled substances and evidence of financial transactions related

to narcotics trafficking in their residence. Doc. 43-1 at 8; see e.g., United States v. Sanchez, 555

F.3d 910, 914 (10th Cir. 2009) (determining that probable cause a suspect was a drug supplier

justified the search of his home because drug suppliers often keep contraband in their homes). It

then outlines extensive evidence supporting probable cause that Dozier was involved in cocaine

distribution. And it ends by outlining fresh facts from September 17, 2019, linking Dozier’s home

to the investigation including Dorsey’s delivery of a duffle bag to Dozier’s residence and Dorsey’s

subsequent stop by law enforcement, when he was found with $5,000. Doc. 43-1 at ¶¶ 28-34.

Based on the totality of the circumstances, the Court finds that the affidavit establishes a substantial

basis for probable cause to search Dozier’s home that day.




                                                   7
          Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 8 of 14




        In sum, the Court disagrees with Dozier’s arguments. Instead, after reviewing the text of

the affidavit, the Court finds that the search warrant is supported by an adequate showing of

probable cause.2

        B.       The Particularity Requirement

        Dozier next argues that the search warrant did not describe with particularity the items to

be seized. Dozier notes that the search warrant in this case includes “Indicia” in the list of items to

be seized. He contends that this is a broad catchall term that is not limited to a specific crime

because the warrant fails to identify any crime. And he argues the affidavit cannot save the warrant

because the warrant did not incorporate it. Thus, he concludes that the search warrant is a general

warrant lacking particularity because it includes a broad catchall term untethered to a specific

crime. Doc. 43 at 15. The government substantively disagrees and alternatively argues that the

good faith exception in Leon upholds the search.3

        The Fourth Amendment requires not only that warrants be supported by probable cause but

also that they describe with particularity “the place to be searched, and the persons or things to be

seized.” U.S. Const. amend. IV. The amendment requires particularity in the warrant, so the

particularity of a supporting document does not save a warrant from facial invalidity. Russian, 848



2
    The government argues in the alternative that the good faith exception in Leon, 468 U.S. at 922, applies and
    upholds the search even if probable cause is lacking. Although unnecessary based on the Court’s probable cause
    analysis, the Court agrees with this alternative argument. The affidavit is 18 pages and includes over 34
    paragraphs. It was sworn out by TFO Salmon—an officer with 19 years of experience and extensive experience
    in narcotics distribution investigations—after a long investigation. The affidavit details the results from multiple
    surveillance methods, including Dozier’s frequent trips on I-70 and short stays at Dorsey’s residence and his
    associations. It also includes fresh information about a weighted bag that Dorsey delivered to Dozier’s residence
    that day. The Court finds that the officers acted in good faith and in reliance on the search warrant. The Court
    further finds that the warrant and affidavit are not so lacking in indicia of probable cause as to render official
    belief in its existence entirely unreasonable. Thus, the good faith exception also saves the search from Dozier’s
    probable cause challenge.
3
    The government directs the Court to United States v. Suggs, 371 F. Supp. 3d 931 (D. Colo. 2019), for its analysis
    of a similar issue. The Court reviewed the case and found it helpful in some respects but relies on Tenth Circuit
    precedent in resolving this motion.




                                                          8
            Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 9 of 14




F.3d at 1244. The particularity requirement is designed to protect against general warrants and to

ensure “that a search is confined in scope to particularly described evidence relating to a specific

crime for which there is demonstrated probable cause” so that “general, exploratory rummaging

in a person’s belongings” is avoided. United States v. Leary, 846 F.2d 592, 600 (10th Cir. 1988)

(citations omitted). The particularity requirement is satisfied when the description “enables the

searcher to reasonably ascertain and identify the things authorized to be seized.” Id. (citation

omitted).

        The Court agrees that the warrant’s use of the term “Indicia” untethered to a specific crime

is problematic. But whether this combination results in the warrant failing to meet the particularity

requirement is an issue the Court need not resolve because the Court finds that the good faith

exception in Leon upholds the search.4 More specifically, in Leon, the Supreme Court explained

that the exclusionary rule should not be applied to suppress evidence obtained by officers acting

in objectively reasonable reliance on a search warrant issued by a detached and neutral judge that

is ultimately deemed invalid under the Fourth Amendment. 468 U.S. at 922. The rationale for this

exception is that the purpose of the exclusionary rule is to deter police misconduct and there is

nothing to deter when officers act in good faith. Id. at 918; see also Russian, 848 F.3d at 1246.

        But an officer’s reliance on a defective warrant still must be objectively reasonable. Id.

Thus, Leon explains that the government is not entitled to the exception when the warrant is “so

facially deficient—i.e., in failing to particularize the place to be searched or the things to be

seized—that the executing officers cannot reasonably presume it to be valid.” Leon, 468 U.S. at

922-23. This is an objective test and not every deficient warrant is so deficient as to render an



4
    The Court discussed the doctrine of severance with the parties at the hearing. But application of the good faith
    exception obviates the need to determine whether “Indicia” and items seized under this term (if anything) could
    be severed from the warrant.




                                                         9
         Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 10 of 14




officer’s reliance on it objectively unreasonable. Id. at 922 n.23. This means that a court must still

review the text of the warrant and the circumstances of the search to determine whether an officer

might have reasonably presumed the warrant to be valid. Russian, 848 F.3d at 1246.

        Here, several factors lead the Court to conclude that TFO Salmon’s and Agent

Knooihuizen’s reliance on the warrant was objectively reasonable. First, the text of the warrant

does not render officer reliance on it objectively unreasonable. The warrant expressly states that

the judge found probable cause to believe that “a crime” had been committed, specifies Dozier’s

home address, and authorizes the seizure of: Cocaine, Drug Paraphernalia, Cellular Telephones,

United States Currency, Firearms, and Indica. Doc. 43-1 at 2-3. Although the warrant does not

identify a specific crime and includes the term “Indicia,” the Court finds that this language is

meaningfully different from the text of other warrants that the Tenth Circuit has found beyond the

good faith exception.

        As a few examples, in Cassady v. Goering, 567 F.3d 628 (10th Cir. 2009), the warrant

authorized a search for “all other evidence of criminal activity.” The Tenth Circuit concluded that

this defect was so obvious that no executing officer could reasonably rely on it. Id. at 644. And in

United States v. Dunn, 719 F. App’x 746 (10th Cir. 2017), the search warrant authorized the search

for not only any item, but also any item for any reason. The panel again held that the good-faith

exception did not apply because the executing officers could not reasonably rely on the warrant.

Id. at 752. But these cases are different and involved obviously broadening language. Cassady

authorized officers to search for “all other evidence of criminal activity.” 567 F.3d at 635.5 And

Dunn involved a warrant that stated that the items to be searched “include but are not limited to”

nine categories of evidence that could be seized on grounds that they were criminally related or


5
    The Court recognizes the procedural posture of Cassady, but the analysis still applies. 567 F.3d at 643-44.




                                                        10
           Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 11 of 14




“other” grounds. 719 F. App’x at 748-49. Conversely, “Indicia” is not so broadening and is given

context by the words surrounding it. The Court does not agree that the only reasonable reading of

“Indicia” is “indicia of criminal activity” like Dozier suggests. Rather, the Court finds that the

combination of “Indicia” and the failure to name a specific crime was not so flagrant and obviously

problematic that a reasonable officer could not reasonably presume the warrant to be valid after

considering the preceding words in the list and the overall text of the warrant.

       Second, the context of the search supports a finding that TFO Salmon’s and Agent

Knooihuizen’s reliance on the warrant was objectively reasonable. TFO Salmon swore out the

warrant, and Agent Knooihuizen was intimately involved with the investigation and had prepared

most of the federal warrants in the case. After the state court judge signed the warrant in question,

Agent Knooihuizen was given a copy of the warrant and the affidavit. He acted as team leader and

went over the search protocol with his team. And the officers involved in the search were familiar

with the investigation. Compare United States v. Riccardi, 405 F.3d 852, 864 (10th Cir. 2005)

(finding good faith in part because the officers executing the warrant were involved in the

investigation throughout, and one of the executing officers wrote the affidavit to support the

application). The context of the search indicates that the officers acted in good faith and in

objectively reasonable reliance on what they believed to be a valid warrant. See Russian, 848 F.3d

at 1247.

       Third, the officers confined their search to the evidence specified in the warrant. The return

lists the items seized, and these items fall within the specifically named categories of the warrant.

Dozier initially argued that officers seized two cell phones from his person thus exceeding the

scope of the warrant, which was limited to his home. But testimony at the hearing clarified that

the cell phones seized from his person were unrelated to the search of his home and stemmed from




                                                 11
          Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 12 of 14




his state court arrest for possession of marijuana. At the hearing and for the first time, Dozier also

argued that officers seized a ledger and a scale that were beyond the scope of the warrant. This

untimely argument is not developed in the briefing and, regardless, a fair reading of the warrant

would suggest to a reasonable officer that these items are covered by “Drug Paraphernalia.”6 These

facts demonstrate that the officers understood the scope of the warrant, conducted themselves

accordingly, and did not engage in a fishing expedition.

        In sum, the Court finds that TFO Salmon, Agent Knooihuizen, and the other officers acted

in objectively reasonable reliance on the warrant and that the good faith exception applies. The

Court upholds the search of Dozier’s home. The warrant was not so facially deficient that the

officers could not reasonably presume it to be valid, and the exclusion of the seized evidence would

not serve the purposes of the exclusionary rule. See Russian, 848 F.3d at 1246-48 (applying similar

factors in holding the good faith exception applied to a search pursuant to a warrant authorizing

seizure of cell phones within a residence, not a seizure of unspecified data from cell phones already

in custody); Riccardi, 405 F.3d at 862-64 (finding good faith based on similar factors when a

warrant was not limited to particular computer files or any particular crime). For these reasons, the

Court denies the motion to suppress.

        C.        Voluntariness of Dozier’s Statements

        Dozier also moves for a Denno hearing to determine the voluntariness of any of his

statements that the government intends to use at trial. In Denno, the Supreme Court explained that

a defendant is entitled to a hearing on the voluntariness of his confession when he objects to

admission of incriminating statements. 378 U.S. at 380. A court determines the voluntariness of a



6
    Dozier also argues that the failure to identify the ledger in the return indicates bad faith. But that it not really tied
    to the issue before the Court and, regardless, that argument is discounted by the testimony that the ledger was
    identified in the FD-597 given to Dozier.




                                                            12
          Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 13 of 14




statement based on the totality of the circumstances and considers the following factors: “(1) the

age, intelligence, and education of the defendant; (2) the length of detention; (3) the length and

nature of the questioning; (4) whether the defendant was advised of his constitutional rights; and

(5) whether the defendant was subjected to physical punishment.” United States v. Toles, 297 F.3d

959, 965-66 (10th Cir. 2002).

        Here, Dozier makes no specific arguments in his motion about how his statements to TFO

Salmon and Agent Trisha McCormick were involuntary. Instead, he simply seeks to hold the

government to its burden of proving voluntariness. The Court finds that the government has met

its burden.

        Dozier was arrested outside his residence for possession of marijuana at around 9:00 p.m.7

He was taken to the Topeka Law Enforcement Center and placed in an interview room, without

handcuffs. TFO Salmon and Agent McCormick entered the room at 10:34 p.m. Their interactions

were video recorded, and the Court has reviewed the recording. Government Ex. 3. Dozier was 42

years old at the time and answered all questions appropriately. Both interrogators were wearing

street attire. TFO Salmon had an open-carry holster (the record is unclear whether Agent

McCormick did too), but neither interrogator brandished a weapon during questioning. After

recording Dozier’s background information and verifying that Dozier had smoked marijuana that

day, TFO Salmon showed Dozier a card with his Miranda rights and read it aloud. He then

established that Dozier had smoked marijuana at 2:00 p.m. that day. TFO Salmon testified that

Dozier was polite, spoke fluently, and otherwise did not appear to be under the influence of drugs

or alcohol. The Court agrees with these observations.




7
    Agent Knooihuizen testified that he was present for the signing of the warrant at 9:06 p.m. and then went directly
    to Dozier’s home. He further testified that Dozier was arrested around that time.




                                                         13
        Case 5:19-cr-40096-HLT Document 51 Filed 05/13/21 Page 14 of 14




       Although TFO Salmon and Agent McCormick told Dozier that he was facing serious

charges, their tones remained conversational. Dozier admitted to smoking marijuana regularly and

occasionally “partying” with powdered cocaine but otherwise deflected and offered innocent

explanations for evidence found in his residence. After 23 minutes, Dozier stated, “I wish I could

help you guys, but I think I’m going to need a lawyer from here on out.” The interrogators ceased

questioning Dozier at that point, though they responded to his ensuing remarks, until Dozier stated,

“I appreciate you guys coming in.” They confirmed that Dozier was done speaking, offered him

water and the bathroom, and left. They reentered briefly to tell Dozier that he would be left there

a while and to explain the proceeding that would occur the following day. They commented that,

down the road, after he had an attorney, he could still decide to speak with them. There is no

indication or allegation that Dozier was subjected to physical punishment. Under these

circumstances, the Court finds that Dozier’s statements to law enforcement were freely and

voluntarily made. The Court denies this portion of his motion.

III.   CONCLUSION

       THE COURT THEREFORE ORDERS that Dozier’s Amended Motion to Suppress (Doc.

43) is DENIED.

       IT IS SO ORDERED.

       Dated: May 13, 2021                           /s/ Holly L. Teeter
                                                     HOLLY L. TEETER
                                                     UNITED STATES DISTRICT JUDGE




                                                14
